Valente, J. P. (dissenting).
I dissent. There are triable issues which preclude the grant of summary judgment. At the least, there should be a trial on the issue of whether there was a contemporaneous agreement not to hold defendant personally liable but to look solely to the hotel corporation and the chattels for payment. The actions of the parties, subsequent to the execution of 'the conditional bills of sale, seem to- substantiate defendant’s contention.
*609Stevens, Eager and Wither, JJ., concur with McNally, J.; Valentb, J. P., dissents in opinion.
Order, entered on March 18, 1964, modified, on the law, and the motion for summary judgment granted to the extent of granting partial summary judgment as indicated in the opinion of this court filed herein, and, as so modified, affirmed, with $30 costs and disbursements to appellant. Settle order on notice.